Title: From John Adams to A. Belen, 27 February 1800
From: Adams, John
To: Belen, A.



Sir
Philadelphia February 27th 1800

I pray you to present my thanks to the French Lodge held in this city for their obliging present of copies of a funeral oration delivered on the melancholly occasion of the Death of their Illustrious Brother General Washington. This exquisite morcell of Eloquence does honor to M.—Chaudron the Orator, & is one of the handsomest compliments to the memory of the General: I am also much indebted to you for the agreeable manner in which you have communicated the favour of 
Your most obedient & humble servant
Signed

John Adams